Case 3:19-cv-01755-BAS-KSC Document 15 Filed 04/29/20 PageID.69 Page 1 of 10




 1
 2
 3
 4
 5
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT
10                    SOUTHERN DISTRICT OF CALIFORNIA
11
       CHRISTINA PIERSON and                       Case No. 19-cv-1755-BAS-KSC
12     BRANDON BOLIC,
                                                   ORDER GRANTING IN PART
13                                 Plaintiffs,     AND DENYING IN PART
                                                   MOTION TO DISMISS
14           v.
                                                   [ECF No. 11]
15     JANICE E. MARTINELLI and
       JANICE MARTINELLI AS
16     TRUSTEE OF THE JANICE
       MARTINELLI TRUST DATED
17     JUNE 27, 2005,
18                               Defendants.
19
20         Defendants Janice E. Martinelli and Janice Martinelli as Trustee of the Janice
21   Martinelli Trust Dated June 27, 2005 bring this Motion under Federal Rule of Civil
22   Procedure 12(b)(1), alleging a lack of standing, and under Rule 12(b)(6), alleging
23   insufficient facts to support Plaintiffs’ claims of discrimination based on sex or
24   disability. Alternatively, Defendants move for a more definite statement under Rule
25   12(e). (ECF No. 11.) Plaintiffs filed an Opposition to the Motion (ECF No. 13) and
26   Defendants filed a Reply in support of the Motion (ECF No. 14.) The Court finds
27   this Motion suitable for determination on the papers and without oral argument. Civ.
28   L. R. 7.1(d)(1). For the reasons stated below, the Court GRANTS IN PART and

                                             –1–
Case 3:19-cv-01755-BAS-KSC Document 15 Filed 04/29/20 PageID.70 Page 2 of 10




 1   DENIES IN PART Defendants’ Motion.
 2    I.   FACTUAL ALLEGATIONS
 3         From July 2016 to January 2018, Plaintiff Christina Pierson rented property at
 4   926 A Avenue in National City, California, from Defendant Janice Martinelli and
 5   eventually from Janice Martinelli, as trustee of the Janice Martinelli Trust dated June
 6   27, 2005 (“the Trust”). (“Complaint,” ECF No. 1, ¶¶ 6, 10.)
 7         Ms. Pierson suffers from Lupus. (Id. ¶ 13.) When she informed Ms. Martinelli
 8   that she has Lupus, to explain why she could not donate time to an organization Ms.
 9   Martinelli was recruiting workers for, Ms. Martinelli said, “You’re a loser. You
10   should go live in Kimball Towers with the rest of the disabled losers. You’re not
11   really sick. You don’t look sick. I’m sicker than you are.” (Id. ¶ 22.) At some point
12   Ms. Martinelli also told Ms. Pierson that she didn’t want to rent to a woman with a
13   disabled child. (Id. ¶ 17.)
14         After meeting Ms. Pierson’s boyfriend, Mr. Bolic, Ms. Martinelli informed
15   Ms. Pierson that she didn’t want Mr. Bolic to come visit Ms. Pierson at the property
16   and that she didn’t “want men at my unit.” (Id. ¶15). Additionally, Ms. Martinelli
17   informed Ms. Pierson, “I don’t like men,” “I don’t rent to men” and “I don’t want
18   men at my property.” (Id. ¶ 24.) Nonetheless, Ms. Martinelli apparently hired “Mr.
19   Bolic to do odd jobs around the complex,” but, after a month, he informed her that
20   he was not going to do any more work. (Id. ¶16.)
21         Plaintiffs Ms. Pierson and Mr. Bolic believe that Ms. Martinelli began
22   harassing them because of Ms. Pierson’s disability and because of “Ms. Martinelli’s
23   strong dislike of Mr. Bolic visiting Ms. Pierson at the complex since she did not like
24   men visiting.” (Id. ¶ 23.) Harassment included Ms. Martinelli cutting off the water
25   to Ms. Pierson’s unit for three weeks (id. ¶ 25), changing the locks on Ms. Pierson’s
26   unit without notice (id. ¶ 26), filing a meritless unlawful detainer lawsuit against Ms.
27   Pierson (id. ¶ 27), and calling “the police on Mr. Bolic on at least 50 occasions, on
28   each occasion, informing the police that Mr. Bolic was not allowed to visit at Ms.

                                               –2–
Case 3:19-cv-01755-BAS-KSC Document 15 Filed 04/29/20 PageID.71 Page 3 of 10




 1   Pierson’s unit, and that he was a trespasser.” (Id. ¶ 18.) On each of these occasions,
 2   the police “repeatedly informed Ms. Martinelli that Mr. Bolic was an invited guest,
 3   and that he was allowed to visit.” (Id.)
 4         Eventually, Ms. Pierson moved out and filed this lawsuit for violating the Fair
 5   Housing Act (“FHA”), the California Fair Employment and Housing Act (“FEHA”),
 6   the Unruh Civil Rights Act (“Unruh Act”) and for negligence—all claiming that Ms.
 7   Martinelli and the Trust discriminated against Ms. Pierson and Mr. Bolic on the basis
 8   of sex and disability.
 9   II. ANALYSIS
10         A.     Rule 12(b)(1)
11                1.     Legal Standard
12         A motion to dismiss under Rule 12(b)(1) of the Federal Rules of Civil
13   Procedure challenges a federal court’s subject matter jurisdiction. “Federal courts
14   are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511
15   U.S. 375, 377 (1994). “They possess only that power authorized by Constitution and
16   statute.” Id. “It is to be presumed that a cause lies outside this limited jurisdiction.
17   And the burden of establishing the contrary rests upon the party asserting
18   jurisdiction.” Id. (citations omitted).
19         When a Rule 12(b)(1) motion is filed in conjunction with other Rule 12
20   motions, courts should consider the jurisdictional issue first, which “does not
21   require” analysis of the merits. Maya v. Centex Corp., 658 F.3d 1060, 1068 (9th Cir.
22   2011). “This is not to say that Plaintiff may rely on a bare legal conclusion to assert
23   injury-in-fact, or engage in an ‘ingenious academic exercise in the conceivable’ to
24   explain how Defendants’ actions caused his injury.”           Id. (quotation omitted).
25   However, in assessing the motion, all factual allegations must be accepted as true.
26   Id.
27         Standing is an essential element for determining a right to bring a claim in
28   federal court. City of South Lake Tahoe v. California Tahoe Regional Planning

                                                –3–
Case 3:19-cv-01755-BAS-KSC Document 15 Filed 04/29/20 PageID.72 Page 4 of 10




 1   Agency, 625 F.2d 231, 233 (9th Cir. 1980). To satisfy the standing requirement, a
 2   party generally needs to demonstrate “‘a personal stake in the outcome’ in order to
 3   ‘assure that concrete adverseness which sharpens the presentation of issues’
 4   necessary for the proper resolution of constitutional issues.” City of Los Angeles v.
 5   Lyons, 461 U.S. 95, 101 (1983) (quoting Baker v. Carr, 369 U.S. 186, 204 (1962)).
 6         For each claim, Plaintiffs must demonstrate that they satisfy the three
 7   constitutional requirements of standing: (1) injury in fact; (2) causation; and (3)
 8   redressability. Bennett v. Spear, 520 U.S. 154, 167 (1997); Lujan v. Defs. of Wildlife,
 9   504 U.S. 555, 560–61 (1992). The injury-in-fact requirement must implicate “an
10   invasion of a legally protected interest which is (a) concrete and particularized, and
11   (b) actual or imminent, not conjectural or hypothetical.” Lujan, 504 U.S. at 560.
12                  2.   Analysis
13         Defendants argue that Plaintiffs lack standing because Mr. Bolic was never a
14   renter and because Ms. Pierson is not a male, but she alleges sex discrimination
15   against men. Notably, Defendants do not attack Ms. Pierson’s allegation that she
16   was discriminated against because of her Lupus.
17         “The Supreme Court has long held that claims brought under the [FHA] are to
18   be judged under a very liberal standing requirement. Unlike actions brought under
19   other provisions of the civil rights law, the plaintiff need not allege that he or she was
20   a victim of discrimination.” San Pedro Hotel Co. v. City of Los Angeles, 159 F.3d
21   470, 475 (9th Cir. 1998). An individual who is harmed by the discrimination,
22   “whether or not the target of the discrimination, can sue to recover for his or her own
23   injury.” Id.
24         Nonetheless, in order to allege sufficient facts to establish standing, a plaintiff
25   must allege “a distinct and palpable injury to himself that is likely to be redressed if
26   the requested relief is granted.” Gladstone Realtors v. Village of Bellwood, 441 U.S.
27   91, 99 (1979); see also Havens Realty Corp. v. Coleman, 455 U.S. 363, 375–76
28   (1982) (“As long as [plaintiffs] have alleged distinct and palpable injuries that are

                                                –4–
Case 3:19-cv-01755-BAS-KSC Document 15 Filed 04/29/20 PageID.73 Page 5 of 10




 1   ‘fairly traceable’ to [defendants’] actions, the Article III requirement of injury in fact
 2   is satisfied.”). Thus, a plaintiff who alleges he was deterred from visiting a friend’s
 3   residence because of the landlord’s discriminatory actions has alleged sufficient facts
 4   to establish standing. Moua v. City of Chico, 324 F. Supp. 2d 1132, (E.D. Cal. 2004);
 5   see also Gonzalez v. Diversified Real Prop. Mgmt. & Bus. Servs., Inc., No. SA CV
 6   09-718 PA (RVBx), 2010 WL 10105755, at *3 (C.D. Cal. Mar. 29, 2010) (“Although
 7   the Court believes that the injuries allegedly suffered by [the] visitors to the complex
 8   may very well be at the outer bounds of the types of injuries that can be addressed
 9   by the FHA, plaintiffs have provided sufficient evidence of injuries-in-fact related to
10   violations of the FHA to confer them with standing. . . .”).
11         Defendants incorrectly argue that Mr. Bolic may not bring an FHA claim
12   because he was not a renter. A non-renter may allege sufficient facts to establish
13   standing if he alleges a distinct and palpable injury from the discriminatory conduct.
14   In Plaintiffs’ Complaint, however, Mr. Bolic alleges insufficient facts to show any
15   palpable injury. He alleges that Mr. Martinelli “called the police on [him]”, but when
16   the police arrived, they told Mr. Martinelli that Mr. Bolic was an invited guest and
17   allowed to visit. (Complaint ¶ 18.) He does not allege that he was deterred from
18   visiting or suffered any injuries—emotional or otherwise—as a result of these
19   incidents. Therefore, because Mr. Bolic fails to allege any palpable or distinct injury,
20   his FHA claim fails for lack of standing. However, because Mr. Bolic may be able
21   to allege additional facts establishing his injury, the Court grants him leave to amend
22   the Complaint. See Fed. R. Civ. P. 15(a)(2) (“The court should freely give leave [to
23   amend] when justice so requires.”).
24         Ms. Pierson, on the other hand, alleges that Ms. Martinelli’s discriminatory
25   behavior toward men eventually forced her to move out of her apartment. (Complaint
26   ¶ 28.) The fact that she is not a man is irrelevant. She has alleged a distinct and
27   palpable injury allegedly resulting from Ms. Martinelli’s behavior. Therefore, she
28   has alleged sufficient facts to establish standing.

                                                –5–
Case 3:19-cv-01755-BAS-KSC Document 15 Filed 04/29/20 PageID.74 Page 6 of 10




 1         B.     Rule 12(b)(6)
 2                1.     Legal Standard
 3         A complaint must plead sufficient factual allegations to “state a claim to relief
 4   that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim
 5   has facial plausibility when the plaintiff pleads factual content that allows the court
 6   to draw the reasonable inference that the defendant is liable for the misconduct
 7   alleged.” Id. A motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of
 8   Civil Procedure tests the legal sufficiency of the claims asserted in the complaint.
 9   Navarro v. Block, 250 F.3d 729, 731 (9th Cir. 2001). The court must accept all
10   factual allegations pleaded in the complaint as true and must construe them and draw
11   all reasonable inferences from them in favor of the nonmoving party. Cahill v.
12   Liberty Mut. Ins. Co., 80 F.3d 336, 337–38 (9th Cir. 1996). To avoid a Rule 12(b)(6)
13   dismissal, a complaint need not contain detailed factual allegations, rather, it must
14   plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
15   Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A Rule 12(b)(6) dismissal may be
16   based on either a ‘lack of a cognizable legal theory’ or ‘the absence of sufficient facts
17   alleged under a cognizable legal theory.’” Johnson v. Riverside Healthcare Sys., LP,
18   534 F.3d 1116, 1121 (9th Cir. 2008) (quoting Balistreri v. Pacifica Police Dep’t, 901
19   F.2d 696, 699 (9th Cir. 1990)).
20                2.     Analysis
21         The parties’ briefing as to the applicability of Rule 12(b)(6) to this Complaint
22   is stunningly unhelpful. Defendants throw out issues without bothering to cite a
23   single legal authority as to the requirements of the FHA or any authority for their
24   arguments. Plaintiffs choose to completely ignore Defendants’ Motion under
25   12(b)(6), instead addressing only standing and the Motion For a More Definite
26   Statement under Rule 12(e).
27         Defendants argue that Plaintiffs provide no facts to support the allegation that
28   Mr. Martinelli discriminated against them based on either disability or sex. Since the

                                               –6–
Case 3:19-cv-01755-BAS-KSC Document 15 Filed 04/29/20 PageID.75 Page 7 of 10




 1   Court has already ruled that Mr. Bolic lacks standing, the Court will address this
 2   argument solely with respect to Ms. Pierson.
 3         “The FHA was enacted to ‘eradicate discriminatory practices within a division
 4   of the United States economy.’” Williams v. Camden USA, Inc., No. 3:19-cv-691-
 5   AJB-AHG, 2020 WL 953285, at *4 (S.D. Cal. Feb. 26, 2020) (quoting Tex. Dep’t of
 6   Hous. & Cmty. Affairs v. Inclusive Cmtys. Project, Inc., 135 S. Ct. 2507, 2511
 7   (2015)). Under the FHA, an individual may not discriminate in the rental of property
 8   because of sex or because of a handicap.       42 U.S.C. § 3604(f)(1) (handicap), §
 9   3604(a) (sex). “The provisions of the FEHA and the Unruh Act . . . ‘protect
10   substantially the same rights as the FHA, and are subject to the same analysis.’” Pac.
11   Shores Props., LLC v. City of Newport Beach, 730 F.3d 1142, 1156 (9th Cir. 2013)
12   (quoting Walker v. City of Lakewood, 272 F.3d 1114, 1131 n.8 (9th Cir. 2011)).
13   Discrimination under the FHA may be established either through a disparate impact
14   or a disparate treatment theory. Williams, 2020 WL 953285 at *5 (citing Budnick v.
15   Town of Carefree, 518 F.3d 1109, 1114 (9th Cir. 2008)).
16         In this case, Ms. Pierson does not allege a disparate impact theory. Instead she
17   alleges that Ms. Martinelli treated her differently because of her Lupus disability and
18   because Ms. Pierson allowed a man to visit the apartment. A “plaintiff who alleges
19   disparate treatment . . . need not demonstrate the existence of a similarly situated
20   entity who or which was treated better than plaintiffs in order to prevail.” Pac.
21   Shores, 730 F.3d at 1158. “Instead, [a plaintiff] may simply produce direct or
22   circumstantial evidence demonstrating that a discriminatory reason more likely than
23   not motivated the defendant and that the defendant’s actions adversely affected the
24   plaintiff in some way.” Id. (quotations omitted).
25         The Supreme Court articulated a multi-factor inquiry to determine whether a
26   plaintiff has sufficiently shown that a defendant’s actions were motivated by
27   discriminatory treatment. Village of Arlington Heights v. Metro. Hou. Dev. Corp.,
28   429 U.S. 252, 266 (1977). Among the factors are: (1) a clear pattern of behavior by

                                              –7–
Case 3:19-cv-01755-BAS-KSC Document 15 Filed 04/29/20 PageID.76 Page 8 of 10




 1   the defendants, unexplainable on grounds other than discriminatory ones; (2) the
 2   specific sequence of events in the case; and (3) defendants’ departures from normal
 3   procedures. Pac. Shores, 730 F.3d at 1159 (citing Arlington Heights, 429 U.S. at
 4   266–68.). These factors are non-exhaustive. Id. (citing Arlington Heights, 429 U.S.
 5   at 268). Any indication of discriminatory motive may be sufficient. Id.
 6         In this case, Ms. Pierson alleges that she has the disability of Lupus and that
 7   Ms. Martinelli’s reaction, when informed of Ms. Pierson’s Lupus diagnosis, was
 8   extremely negative. (Complaint ¶ 22.) Ms. Pierson also alleges that after this
 9   exchange, Ms. Martinelli “began to increase her harassment” of Ms. Pierson,
10   including cutting off her water, changing the locks and eventually filing a meritless
11   unlawful detainer action. (Id. ¶¶ 23, 26, 27.) Ms. Pierson alleges that because of
12   this harassment she was forced to move out of the rental. (Id. ¶ 28.) Ms. Pierson
13   bolsters her claim by alleging that, before Ms. Martinelli knew about the Lupus
14   diagnosis, Ms. Martinelli informed Ms. Pierson that she “did not want to rent [an
15   apartment] to someone with a disabled child.” (Id. ¶ 17.) Applying the Arlington
16   Heights factors, and assuming these allegations are all true, Ms. Pierson has alleged
17   sufficient facts which could rise to an FHA violation based on disability.
18         However, Ms. Pierson also alleges harassment based on Ms. Martinelli’s
19   gender discrimination against men. In support of this claim, Ms. Pierson claims that
20   Ms. Martinelli asked to meet Ms. Pierson’s boyfriend, Mr. Bolic. After meeting him,
21   she “informed Ms. Pierson that Ms. Bolic was no good for her, that he was going to
22   take advantage of her, and that all men did the same thing.” (Id. ¶¶ 14, 15.) She then
23   hired Mr. Bolic “to do odd jobs around the complex. Mr. Bolic did such work for
24   about a month, but decided the job was not for him and informed [Ms. Martinelli]
25   that he was not going to do any more work.” (Id.) Ms. Pierson claims that, after this,
26   Ms. Martinelli began harassing her and that it was because of Ms. Martinelli’s gender
27   discrimination against men.
28         Even assuming everything Ms. Pierson alleges is true, it is insufficient to

                                              –8–
Case 3:19-cv-01755-BAS-KSC Document 15 Filed 04/29/20 PageID.77 Page 9 of 10




 1   support any discriminatory motive. In fact, the allegations belie the claim of
 2   discrimination. Ms. Martinelli asked to meet Mr. Bolic. She then hired him to do
 3   work around the complex. The fact that she may not have liked Mr. Bolic, may not
 4   have liked the fact that he stopped doing odd jobs around the complex, and that she
 5   couched it in terms of “I don’t like men[,]” is insufficient to support the claims that
 6   the harassment that occurred was because of Mr. Bolic’s gender, as opposed to her
 7   dislike of Mr. Bolic. Ms. Pierson fails to allege a pattern of behavior unexplainable
 8   except by a discriminatory motive, nor does the sequence of events support her claim.
 9   She fails to plead sufficient factual content that would allow the Court to draw the
10   reasonable inference that Ms. Martinelli is liable for the misconduct alleged. See
11   Iqbal, 556 U.S. at 678.
12         Therefore, the Court grants the motion to dismiss any claims based on gender
13   discrimination. However, as discussed above, since Ms. Pierson may be able to
14   bolster her claim of gender discrimination with additional allegations, the Court
15   grants her leave to amend the Complaint.
16         C.     Rule 12(e)
17         Under the Federal Rule of Civil Procedure 12(e), “[a] party may move for a
18   more definite statement of a pleading to which a responsive pleading is allowed but
19   which is so vague or ambiguous that the party cannot reasonably prepare a response.”
20   Fed. R. Civ. Pro. 12(e). “Due to the liberal pleading standards in the federal courts
21   embodied in Federal Rule of Civil Procedure 8(e) and the availability of extensive
22   discovery, the availability of a motion for a more definite statement has been
23   substantially restricted.” Famolare Inc. v. Edison Bros. Stores, Inc., 525 F. Supp.
24   940, 949 (E.D. Cal. 1981). “A motion for a more definite statement should not be
25   granted unless the defendant cannot frame a responsive pleading.” Id.
26         With respect to Ms. Pierson’s claim that she was discriminated against based
27   on her Lupus, Ms. Pierson has alleged sufficient facts such that Defendants can frame
28   a responsive pleading. Therefore, Defendants’ motion for a more definite statement

                                              –9–
Case 3:19-cv-01755-BAS-KSC Document 15 Filed 04/29/20 PageID.78 Page 10 of 10




  1   is DENIED.
  2   II.     CONCLUSION
  3           The Court GRANTS Defendants’ Motion to Dismiss Ms. Bolic for lack of
  4   standing without prejudice. Mr. Bolic is dismissed from the case. The Court
  5   GRANTS IN PART and DENIES IN PART Defendants’ Motion to Dismiss with
  6   respect to Ms. Pierson’s claims. To the extent Ms. Pierson alleges violations based
  7   on sex discrimination, the Motion is GRANTED without prejudice. To the extent
  8   Ms. Pierson alleges violations based on disability discrimination, the Motion is
  9   DENIED.      Defendants’ Motion for a more definite statement is DENIED. If
 10   Plaintiffs choose to file an amended complaint, they must do so on or before May 22,
 11   2020. If no amended complaint is filed by this date, Defendants are ordered to file
 12   an Answer to the remaining causes of action in the complaint on or before May 29,
 13   2020.
 14           IT IS SO ORDERED.
 15
 16   DATED: April 29, 2020
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                             – 10 –
